DETAILED ACTION
Applicants’ arguments, filed 23 February 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made NON-FINAL as it includes a rejection that should have been written previously in the prosecution but mistakenly was not written previously in prosecution, and is not necessitated by amendment.


Withdrawn Objections and Rejections
In the prior office action on 3 December 2021, the examiner objected to the instant specification. This objection has been withdrawn due to amendments to the specification. In these amendments, applicant has provided a list of radioisotopes that decay by positron emission, and has deleted from the list those radioisotopes that decay in a manner other than positron emission. The amendments to the specification are understood to be corrections of obvious errors and are not new matter. Correction of obvious errors is permitted and is not new matter; see MPEP 2163.07(II).
In the prior office action on 3 December 2021, the examiner rejected instant claims 9-10 as being anticipated by Baran et al. (Lasers in Surgery and Medicine, Vol. 

Claim Interpretation
Claim 19 recites administering a homing agent which includes methylene blue and also includes an associated biological targeting agent. For the purposes of examination under prior art, a targeted liposome in which methylene blue is encapsulated is understood to read on this requirement. This is the case even though methylene blue is not covalently bound to the targeting agent.
Step (c) of claims 19 and 21 are drawn to waiting a sufficient amount of time to allow naturally occurring extracellular vesicles to accumulate. The claims do not require an additional step to be conducted after the waiting step. For the purposes of examination under prior art, claims 19 and 21 are interpreted as reciting administering the required methylene blue. The skilled artisan would have expected that the sufficient amount of time would have been waited after this administration even if it were not actually recognized by the prior art.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obaid et al. (WO 2016/191556 A1).
Obaid et al. (hereafter referred to as Obaid) is drawn to a liposomal composition and method of using said composition, as of Obaid, title and abstract. Said composition can have the following structure, as of Obaid, at least figure 27, reproduced below.

    PNG
    media_image1.png
    667
    911
    media_image1.png
    Greyscale

The hydrophilic agent may be methylene blue, as of Obaid, page 14, relevant paragraph reproduced below. The examiner further notes that the PEG-PLGA portion of the composition shown in the above-reproduced figure also appears to be optional, with Obaid indicating that it is present only when there is a hydrophobic agent that needs to be encapsulated therein, as of Obaid, page 14, lines 19-22, reproduced below.

    PNG
    media_image2.png
    632
    1054
    media_image2.png
    Greyscale

Obaid teaches use for the treatment of cancer or for imaging of cancer tumors, as of Obaid, abstract.
As to claim 19, step (b), the claim requires waiting a sufficient amount of time for the liposome to accumulate at a target site. Obaid teaches that the targeting ligands cause the liposome to accumulate at a specific site, as of Obaid, e.g. page 5, lines 20-25, relevant text reproduced below.

    PNG
    media_image3.png
    132
    927
    media_image3.png
    Greyscale

As such, the skilled artisan would have been motivated to have waited for the targeted liposomes of Obaid to have accumulated at the target tumor site or would have understood that in the method of Obaid, sufficient time would have passed after administration of the composition to have resulted in the targeted liposome accumulating at the target site.

As to claim 19, the claim requires administration of methylene blue including a targeting ligand to a subject. Obaid teaches methylene blue, as of Obaid, page 14, and a targeting ligand, as of Obaid, figure 27. Obaid also teaches administration to an in vivo subject, as of Obaid, e.g. page 37. Obaid is not understood to be anticipatory because the idea of in vivo administration is presented in a separate location in the reference as compared with methylene blue, and because Obaid teaches methylene blue from a list of agents that can be used. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions, e.g. methylene blue as an agent to be delivered and a targeting ligand on the outside of the liposome to target the liposome to a specific site in the body. Combining separate prior art 
As to claim 20, the claim recites that administration is not to a blood vessel. Obaid teaches administration directly to a tumor or to the surrounding area after surgery to remove a tumor in order to deduce potential remaining tumor cells, as of Obaid, page 26, lines 7-8.
As to claim 21, this is an independent claim reciting subject matter similar to that of claim 19 except is slightly broader in that it does not limit the manner in which the homing agent (i.e. targeting ligand) accumulates at a specific site in the body. As such, the teachings of Obaid render claim 21 obvious for the same reason that they render claim 19 obvious.
As to claim 22, the claim recites that administration is not to a blood vessel. Obaid teaches administration directly to a tumor or to the surrounding area after surgery to remove a tumor in order to deduce potential remaining tumor cells, as of Obaid, page 26, lines 7-8.


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 9-12, 17-24, and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of using methylene blue to home extracellular vesicles comprising a bioactive agent already known to treat a particular disease, does not reasonably provide enablement for the full scope of the claims drawn to a method of treating or diagnosing a disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level

The invention relates to a method for treating or diagnosing a disease. The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Mellish et al. (Photochemistry and Photobiology, Vol. 75(4), 2002, pages 392-397). Mellish et al. (hereafter referred to as Mellish) is drawn to in vitro testing of methylene blue and analogs thereof, as of Mellish, page 392, abstract. Mellish teaches the following, with the relevant text reproduced below.



The above-reproduced text appears to indicate that methylene blue administration results in the formation of intracellular vesicles such as lysosomes, not extracellular vesicles. This appears to support the position that there would have been no reasonable expectation that administration of a phenothiazine derivative would have resulted in the formation of extracellular vesicles without undue experimentation when Mellish indicates that intracellular vesicles are formed rather than extracellular vesicles.
		

The breadth of the claims
Instant claims 19 and 21 recite a method of treating a medical condition, yet the only therapeutic agent required to be administered is methylene blue. There would have been no expectation that methylene blue would have been capable of treating the full scope of medical conditions. For example, the examiner searched documents set forth by the Food and Drug Administration, and found that methylene blue is approved for treatment of acquired methemoglobinemia. See FDA ( https://www.accessdata.fda.gov/drugsatfda_docs/label/2016/204630s000lbl.pdf accessed 30 November 2021, pages 1-10). There would have been no reasonable expectation that methylene blue would have been capable of treating the full scope of 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
The instant specification provides protocols in which both an exosome comprising a positron emission tomography (PET) imaging agent and methylene blue are introduced to the body of a mouse. The exosomes comprising the PET imaging agent appear to congregate at the site of methylene blue administration, as of page 40, paragraph 00173 of the instant specification. As best understood by the examiner, this method can be extended to a method wherein the exosome delivers a therapeutic agent rather than a diagnostic agent because the effects of the disclosed method would appear to be the case regardless of what agent is being delivered by the extracellular vesicle.
However, the specification provides no direction or guidance for practicing the claimed invention in its “full scope”. This is at least because the specification does not provide evidence of a benefit with a homing agent other than methylene blue, and does not support treating a disease without administration of a therapeutic agent.

4.	The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the 
The examiner has written proposed claims that appear to be enabled. See the section on entitled “Allowable Subject Matter” which is set forth later in the office action.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejection under 35 U.S.C. 112(a). These arguments were provided as of applicant’s response on 23 February 2022 (hereafter referred to as applicant’s response). Specifically, applicant takes the following position as of page 13 of applicant’s response.

    PNG
    media_image4.png
    286
    624
    media_image4.png
    Greyscale


In applicant’s response, page 14, applicant states the following at the bottom of the page.

    PNG
    media_image5.png
    95
    645
    media_image5.png
    Greyscale

The examiner provided a suggestion to advance prosecution of this case as of the proposed allowable subject matter set forth on pages 15-22 of the prior office action. The proposed allowable subject matter and reasons for the proposed allowable subject matter is being reiterated in this office action.



Allowable Subject Matter – Proposed Claim Amendments
The examiner proposes the following amendments in order to place the instant claims in condition for allowance. As compared with the previous office action, the examiner has added text as to where the proposed new claims are supported in the original disclosure in terms of 35 U.S.C. 112(a).

Claims 1-29: The examiner proposes cancelling these claims. See below for new claims intended to replace claims 1-27.

Claim 30 (Proposed New): A method for administering a payload to a subject comprising:
administering cell-derived extracellular vesicles comprising a payload to a subject via intravenous injection;
injecting methylene blue to a subject at a particular location in the subject, wherein the injection of methylene blue is not to a blood vessel,
wherein, after a sufficient amount of time has passed, the extracellular vesicles comprising a payload are homed to the site where the methylene blue was administered.
[Examiner Note: Proposed claim 30 is supported in view of currently presented claims that are proposed to be cancelled. That the extracellular vesicles are cell-derived is supported as of page 1, paragraph 0003.]

Claim 31 (Proposed New): The method of claim 30, wherein the extracellular vesicles are derived from stem cells, PC-3 prostate cancer cells, A549 lung cancer cells, and SK-N-SH brain-bone marrow cancer cells.
[Examiner Note: Proposed claim 31 is supported as of the instant specification on page 13, paragraphs 0091-0093.]

Claim 32 (Proposed New): The method of claim 30, wherein the payload is an imaging agent selected from the group consisting of a radiation-emitter, a positron emitter, a fluorescent dye, a fluorescent peptide, an ultrasonic contrast agent, a magnetic resonance imaging contrast agent, a computed tomography contrast agent, X-ray contrast agent, and combinations thereof, and wherein the method further comprises acquiring imaging data of the extracellular vesicles with the associated imaging agent.
[Examiner Note: Proposed claim 32 is supported as of at least page 16, paragraph 00101 of the instant specification, which lists various imaging agents.]

Claim 33 (Proposed New): The method of claim 30, wherein the payload is a cytotoxic antitumor agent and/or a therapeutic agent.
[Examiner Note: Proposed claim 33 is supported as of at least page 8, paragraph 0050.]

Claim 34 (Proposed New): The method of claim 33, wherein the cytotoxic antitumor agent is selected from the group consisting of an antitumor enzyme, an 
[Examiner Note: Proposed claim 34 is supported as of at least page 1, paragraph 0003 of the instant specification. Additionally, the examiner this proposed claim as compared with the previous office action to recite the components as singular rather than plural, in order to clarify that a method comprising a single one of the recited components is within the claim scope.]

Claim 35 (Proposed New): The method of claim 34, wherein the chemotherapeutic agent is selected from the group consisting of an alkylating agent, an alkaloid, an intercalating antibiotic, an enzyme inhibitor, an antimetabolite, a mitotic inhibitor, a growth factor inhibitor, a cell cycle inhibitor, and a radiotherapy isotope.
[Examiner Note: Proposed claim 35 is supported as of at least page 8, paragraph 0051 of the instant specification. Additionally, the examiner this proposed claim as compared with the previous office action to recite the components as singular rather than plural, in order to clarify that a method comprising a single one of the recited components is within the claim scope.]

Claim 36 (Proposed New): The method of claim 35, wherein the radiotherapy isotope is selected from the group consisting of 213Bi, 223Ra, 177Lu, 225Ac. 212Pb 211At, 166Ho, 89Sr, 153Sm, 105Rh, 125I, 131I, 90Y, 47Sc, 77Br, 67Cu, 149Pr, 199Ag, 149Tb, 161Tb, 186Re, and combinations thereof.
[Examiner Note: Proposed claim 36 is supported as of at least page 8, paragraph 0051 of the instant specification.]


Claim 37 (Proposed New): The method of claim 30, wherein the payload is disposed within an enclosed volume of the extracellular vesicles.
[Examiner Note: Proposed claim 37 is supported at least as of page 9, paragraph 0054 of the instant specification.]

Claim 38 (Proposed New): The method of claim 30, wherein the payload is adsorbed to a portion of a surface of the extracellular vesicles.
[Examiner Note: Proposed claim 38 is supported as of page 9, paragraph 0055 of the instant specification.]

Claim 39 (Proposed New): The method of claim 30, wherein the payload is covalently bonded to a membrane protein that spans at least a portion of a lipid bilayer of the extracellular vesicles.
[Examiner Note: Proposed claim 39 is supported at least as of page 9, paragraph 0056 of the instant specification.]


Claim 40 (Proposed New): The method of claim 30, wherein the extracellular vesicles are selected from the group consisting of exosomes, ectosomes, macrovesicles, dexosomes, exovesicles, membrane particles, oncosomes, prominosomes, prostasomes, shedding vesicles, epididymosomes, archeosomes, tolerosomes, apoptotic bodies, budding vesicles, argosomes, blebbing vesicles, budding vesicles, and extracellular membrane vesicles.
[Examiner Note: Proposed claim 40 is supported at least as of page 1, paragraph 0003 of the instant specification.]


Claim 41 (Proposed New): The method of claim 30, wherein the subject has cancer and the methylene blue is administered to the site of cancerous tissue or the site of a tumor.
[Examiner Note: Proposed claim 41 is supported at least as of page 8, paragraph 0050 of the instant specification. The disclosure that the administration site includes a tumor is understood to support this proposed claim. Also see page 27, paragraph 00132 of the instant specification.]


Claim 42 (Proposed New): The method of claim 41, wherein the payload is a cytotoxic antitumor agent.
[Examiner Note: Proposed claim 42 is supported as of at least page 8, paragraph 0050; this is the same reason why proposed claim 31 is supported.]

Claim 43 (Proposed New): The method of claim 42, wherein the cytotoxic antitumor agent is selected from the group consisting of an antitumor enzyme, an antitumor carbohydrate, an antitumor lipid, an antitumor protein, an antitumor peptide, an antitumor amino acid, antitumor miRNA, an antitumor nucleic acid, an antitumor drug, an antitumor antibody, an antitumor cell receptor molecule, an antitumor biological response modifier, and a chemotherapeutic agent.
[Examiner Note: Proposed claim 43 is supported as of at least page 1, paragraph 0003 of the instant specification; this is the same reason why proposed claim 33 is supported.]


Claim 44 (Proposed New): The method of claim 43, wherein the chemotherapeutic agent is selected from the group consisting of an alkylating agent, an alkaloids, an intercalating antibiotic, an enzyme inhibitor, an antimetabolite, a mitotic inhibitor, a growth factor inhibitor, a cell cycle inhibitor, and a radiotherapy isotope.
[Examiner Note: Proposed claim 44 is supported as of at least page 8, paragraph 0051 of the instant specification.]


Claim 45 (Proposed New): The method of claim 44, wherein the radiotherapy isotope is selected from a group consisting of 213Bi, 223Ra, 177Lu, 225Act, 212Pb, 211At, 166Ho, 89Sr, 153Sm, 105Rh, 125I, 131I, 90Y, 47Sc, 77Br, 67Cu, 149Pr, 199Ag, 149Tb, 161Tb, 186Re, and combinations thereof.
[Examiner Note: Proposed claim 45 is supported as of at least page 8, paragraph 0051 of the instant specification.]


Claim 46 (Proposed New): The method of claim 32, wherein the positron emitter is selected from the group consisting of 11C, 13N, 15O, 18F, 34mCl, 38K, 45Ti , 51Mn, 52mMn, 52Fe, 55Co, 60Cu, 61Cu, 62Cu, 64Cu, 66Ga, 68Ga, 71As, 72As, 74As, 211At, 75Br, 76Br, 82Rb, 43Sc, 44Sc, 86Y, 89Zr, 90Nb, 94mTc, 110mIn, 118Sb, and 124I.
[Examiner Note: Proposed claim 46 is supported at least as of page 6, paragraph 0030 of the instant specification.]


Reasons for Indicating Allowable Subject Matter
The claims proposed above would not be rejected over Obaid et al. (WO 2016/191556 A1), which is cited in the prior art rejection above. This is because, while Obaid teaches administration of methylene blue, Obaid does not teach administration of extracellular vesicles. The skilled artisan would not have been motivated to have modified Obaid to have included a step of administration of extracellular vesicles. The liposomes of Obaid are not extracellular vesicles themselves because they were prepared synthetically rather than having been released from a cell. As such, the liposomes of Obaid would not have been expected to have included various membrane en arguendo, Obaid were to have taught extracellular vesicles, Obaid does not teach administering methylene blue in one step and administering extracellular vesicles in separate steps.
Also as relevant art, the examiner cites Kusuzaki et al. (Journal of Enzyme Inhibition and Medicinal Chemistry, Vol. 32, No. 1, 2017, pages 908-916), which was cited in the prior restriction requirement. Kusuzaki et al. (hereafter referred to as Kusuzaki) is drawn to the combination of extracellular vesicles with photodynamic molecules along with drug delivery and cancer treatment, as of Kusuzaki, page 908, title and abstract. The photodynamic molecule of Kusuzaki may be methylene blue.
However, Kusuzaki differs from the instantly claimed invention because in Kusuzaki, the methylene blue would have been attached to the extracellular vesicle or encapsulated in the extracellular vesicle. In contrast, in the method of the proposed claims, the methylene blue and the extracellular vesicle are administered in separate steps. The skilled artisan would not have been motivated to have modified Kusuzaki to have delivered the methylene blue and extracellular vesicle in separate steps for at least the following reasons.
In the case of Kusuzaki, the extracellular vesicle is administered with the methylene blue (or other photodynamic molecule) in order to decrease the toxicity of the methylene blue (or other photodynamic molecule). See Kusuzaki, page 908, abstract. The skilled artisan would have expected that this toxicity-decreasing effect would have been lost had the methylene blue and extracellular vesicle been administered separately, as required by the instant claims. Therefore, there would have been no 
Additionally, Kusuzaki differs from the proposed claims because in Kusuzaki, the methylene blue is being administered systemically. See Kusuzaki, page 908, abstract. As best understood by the examiner, intravenous administration is systemic administration because the administered agent is injected into the circulatory system and therefore goes around the body. In contrast, administration of methylene blue to a blood vessel is excluded by the proposed claims. Therefore, the instant claims are intended to be drawn to local administration of methylene blue rather than systemic administration of methylene blue, see e.g. proposed claim 39 in which methylene blue is injected at the site of a tumor. Therefore, the modifications of Kusuzaki, which are intended to decrease the toxicity of methylene blue when administered systemically, may not had been needed had the methylene blue been administered in a non-systemic manner as recited by the proposed claims.
The instant specification indicates that this difference in how the methylene blue and extracellular vesicle are administered results in substantially different effects. Specifically, in the instant invention the local administration of methylene blue to a site in the body causes extracellular vesicles that are circulating around the bloodstream to congregate at the site of methylene blue administration. See the instant specification on page 40, paragraph 00173, reproduced below.

    PNG
    media_image6.png
    555
    640
    media_image6.png
    Greyscale

The effect of methylene blue at causing exosomes and/or extracellular vesicles circulating through the bloodstream to congregate at the site of methylene blue administration would not have been expected by one of ordinary skill in the art. This effect would also appear to be of practical significance because it would have resulted in extracellular vesicles being capable of being delivered to a specific area of the body.
The unexpected effect disclosed in the instant specification is that methylene blue and extracellular vesicles, which are administered separately to the body of a mouse, unexpectedly come together in the body of the mouse despite having been presented separately thereto. This unexpected effect could not have been reached had the methylene blue been attached to the extracellular vesicle, as is the case in 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612